DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 is acknowledged.  The traversal is on the ground(s) that: the "irradiating impurities," as recited in claim 16, refers to exposing an object to radiation using energetic impurity particles, and thus the claimed irradiating impurities includes ion implantation for accelerating impurity ions into a target object to penetrate the surface of the target object. The Examiner points out that instead of irradiating the impurities, a method of diffusion could be used instead, diffusion is lateral and does not need to be directional as in implantation. The arguments are not found persuasive and Examiner believe that there is still ground for a restriction. In the MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a) the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 02/17/2021
b) Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be 
c) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries<, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 12, 14, 15 is/are rejected under 35 U.S.C. 102 (a2) as being unpatentable over Yoshida US 2019/0096989.

Regarding claim 10, Yoshida shows in fig.3, 15,17C, a power device wherein the implantation mask (200) [0117] is a metal pattern formed on the first electrode (52).
Regarding claim 12, Yoshida shows in fig.3, 15,17C, a power device wherein the implantation mask (200) has a thickness greater (fig.17C) than that of the first electrode and the switch is an insulated-gate bipolar transistor (IGBT).
Regarding claim 14, Yoshida shows in fig.3, 15,17C, a power device wherein the implantation mask (200) covers only the first region of the substrate wherein the IGBT is formed.
Regarding claim 15, Yoshida shows in fig.3, 15,17C, a power device further comprising: a drift layer (16) provided in the substrate, the drift layer having impurities of a first type, wherein the impurities in the zone (92) are a second type that is different from the first type.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Regarding claim 13, Yoshida shows in fig.3,15,17C, a power device wherein the implantation mask has a thickness of at least 1 um [0169].
As for the value of 4um, Applicant did not show criticality of that particular value. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range .
Claims 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yoshida US 2018/0047725.
Regarding claim 1, Yoshida shows in fig.3,15,17C, a power device, comprising: a substrate (10) including a drift layer (18) and having a first region and a second region, the drift layer (18) having impurities of a first type; a switch formed in the first region (70,90); a diode (80) formed in the second region; a metal structure (52,24) formed over a surface of the substrate (10), the metal structure  having a first thickness (52) over the first region of the substrate (10) and a second thickness (24) over the second region of the substrate; and a zone (92) provided in the drift layer (18) in the second region of the substrate, the zone (92) having impurities of a second type that is different from the first type.
Yoshida differs from the claimed invention because he does not explicitly disclose a device having a first thickness and second thickness having at least 3 um in thickness difference.
Yoshida disclose a device having a first thickness (5 µm) and second thickness (1µm) having at least 3 µm in thickness difference [0053, 0057].
Yoshida is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yoshida. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yoshida in the device of Yoshida because it will improve the forward voltage drop characteristics of the device [0058].

Regarding claim 5, Yoshida in view of Yoshida (725) shows in fig.3, 15,17C, a power device wherein the switch is a reverse-conducting insulated-gate bipolar transistor (IGBT) [0008].
Regarding claim 6, Yoshida in view of Yoshida (725) shows in fig.3, 15,17C, wherein the first thickness is 5 µm and the second 1µm.
As for the thickness’ value that is at least 8 um, and the second thickness is at least 4 um, Applicant did not show criticality of that particular value. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 8, Yoshida in view of Yoshida (725) shows a power device wherein the diode is a fast recovery diode (80).
Claims 3,4,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yoshida US 2018/0047725 and further in view of Nobukuni US 2016/0380068.
Regarding claims 3,4,11, Yoshida in view of Yoshida differs from the claimed invention because he does not explicitly disclose a power device, wherein the electrode 
Nobukuni discloses [0059] a power device, wherein the electrode (140) and the implantation mask (122 or 123) include the same metal; wherein the electrode and the implantation mask include aluminum [0059].
Nobukuni is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Yoshida in view of Yoshida. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Nobukuni in the device of Yoshida in view of Yoshida because it will reduce thermal stress of the device [0006]. Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Art
Kameyama US 2017/0141103, Koune US 2017/0077216, Naito US 2019/0287961 are pertinent art reading on the claim language.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813